DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US application 62/866,492 filed 25 June 2019.

Election/Restrictions
Applicant’s election without traverse of Group II (claims 11-15 and 23) in the reply filed on 20 October 2021 is acknowledged. Claims 1-10 and 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant’s election without traverse of phosphonic acid (phosphorous based acid) and titanium (metal) in the reply filed on 20 October 2021 is acknowledged. Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Status of the Claims
Claims 1-23 are pending.
Claims 1-10, 14, and 16-22 are withdrawn.
Claims 11-13, 15, and 23 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0071982).
The Applicant claims, in claim 11, an article comprising a work piece (i.e. any item) having a modified metal surface wherein the surface comprises chitosan modified with a quaternary ammonium salt. In claim 15, the article is require to have an antibacterial effect.
Lee teaches an article comprising a substrate comprising a surface, a first polymer layer, and a second polymer layer (claim 1). The substrate can be a metal (claim 21) [0061]. The second polymer layer comprises a cationic polymer such as modified chitosan modified with quaternary ammonium salt (claims 1, 12-13) [0009]. The layers of the article provide an antimicrobial effect [0033]. It would have been prima facie obvious to select a metal substrate for the article in Lee and chitosan modified with quaternary ammonium salt as the cationic (second) polymer layer. It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985). The resulting composition renders obvious instant claim 11 and 15.

Claims 11, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hai et al. (US 2014/0364391).
The Applicant claims, in claim 11, an article comprising a work piece (i.e. any item) having a modified metal surface wherein the surface comprises chitosan modified with a quaternary ammonium salt. In claim 15, the article is require to have an antibacterial effect. In claim 23, the metal is titanium or a titanium alloy.
Hai teaches immobilizing onto a PDMS substrate, QUAT-chitosan, wherein QUAT-chitosan is a chitosan that is modified with a quaternary ammonium cation and has antmicrobial properties [0159]. Regarding the substrate, a suitable alternative to PDMS is titanium, as taught by Hai [0039]. Thus, it would have been prima facie obvious to prepare the composition of Hai as a titanium substrate coated with QUAT-chitosan. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). The resulting composition renders obvious instant claims 11, 15, and 23.

Claims 11-13, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Clevenger (US 2018/0103643) in view of Peng et al. (Antimicrob. Agents Chemother. Feb 2011, p 860-866).

Clevenger teaches articles having functional surfaces, that can be antimicrobial, which are prepared by anodization (abstract). A functional oligomer, such as a quaternary ammonium compound, may be prepared containing an organophosporous moiety and then deposited on the surface by anodization [0064-0065]. The phosphorous linker may be a phosphonic acid-containing group [0025, 0064, 0080]. The article can be made of titanium [0075] and may be used as an implant [0067-0068]. In one example, a titanium strip is anodized with vinyl phosphonic acid, which binds to the metal surface [0114-0115]. Next, the vinyl group is polymerized with methacrylate groups [0116]. An antimicrobial layer is then attached wherein the terminal group comprises a quaternary ammonium salt [0117]. In general, the antimicrobial agent can be a quaternary ammonium compound (QAC) [0020]. Clevenger teaches that biofilm formation on an implant surface can be resistant to the normal antibody response in the body [0003].
Clevenger does not teach attaching a chitosan modified with a quaternary ammonium salt to the metal surface.

It would have been prima facie obvious to prepare the titanium implant of Clevenger and anodize a phosphonic acid linked QAC antimicrobial agent onto the surface. The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, Clevenger does not anticipate this specific combination of titanium substrate, phosphonic acid linker, and QAC antimicrobial agent, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art 
Consistent with this reasoning, it would have been obvious to have selected various combinations of substrates, linkers, and antimicrobial agents from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
It would have been prima facie obvious to substitute the QAC of Clevenger with the chitosan modified with QAC in Peng since the agent in Peng is an antimicrobial agent useful on implants and further useful in preventing biofilm formation. Clevenger teaches that biofilm formation on an implant has an undesired effect of antibody-resistance, therefore a desire to prevent or limit biofilm formation is present. The resulting implant would be a titanium substrate comprising a phosphonic acid-linked chitosan that is modified with a QAC.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613